Citation Nr: 9932267	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  92-53 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified historically, currently 
classified as an anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
The record also indicates that the veteran had Navy reserve 
duty.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for post traumatic stress 
disorder (PTSD).

The Board notes that the veteran's claim was last before the 
Board in May 1995.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to undertake 
further efforts as to verification of the veteran's stressors 
as related to his claim for PTSD, to obtain the veteran's 
Social Security Administration (SSA) records, and to refer 
the claims files to the VA psychiatrists who had examined the 
veteran in April 1993.  Review of the veteran's claims file 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO attempted to verify the veteran's 
reported stressors.  The veteran's SSA records were obtained 
and incorporated into the claims files, and the veteran's 
claims files were referred to the VA psychiatrists who had 
examined the veteran previously.  As one of the psychiatrists 
was no longer available, another psychiatrist provided 
comment.

The Board also notes that in its May 1995 remand, the issue 
on appeal was recharacterized to include an acquired 
psychiatric disorder, based upon applicable case law and 
additional clinical evidence of record.  In this instance, 
the Board has again recharacterized the issue on appeal, 
based upon additional clinical evidence now of record.  Given 
the Board's decision in this matter, that service connection 
is established for an acquired psychiatric disorder, 
currently classified as an anxiety disorder, the Board will 
not address the law and evidence pertaining to that aspect of 
the veteran's claim as to service connection for PTSD.

Additionally, at his hearing before a Member of the Board 
(conducted in July 1999), the veteran and his service 
representative indicated that the veteran also sought 
entitlement to service connection for a heart condition, 
secondary to stress.  (Transcript (T.) at 5-7).  In light of 
the Board's current decision, this issue is referred to the 
RO for further development, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The clinical evidence of record supports the finding that 
an acquired psychiatric disorder, currently classified as an 
anxiety disorder, was present in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, currently classified as an 
anxiety disorder, was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds the veteran's claim 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran has submitted competent medical evidence of a current 
disability, evidence of service-incurrence, and competent 
medical evidence of a nexus between the current disability 
and the veteran's service.  See Caluza v. Brown, 7 Vet. App. 
498 (1994).


I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where certain diseases, 
including psychoses, manifest themselves to a degree of 10 
percent or more within one year from the veteran's date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  Moreover, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, and presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed, when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

Upon enlistment examination for the naval reserves (conducted 
in June 1964), the veteran reported no nervous trouble of any 
sort, and the examiner noted no pertinent abnormalities.  In 
March 1965, during his annual physical for the naval 
reserves, the veteran again reported no nervous trouble of 
any kind, and the examiner did not note any pertinent 
abnormalities.  In March 1966, again upon annual examination 
for the naval reserves, the examiner noted that the veteran 
had been worried over a private matter, which was now 
corrected.  At that time, the veteran reported no further 
nervousness or excessive worry.  In August 1966, the veteran 
was seen for his fear of closed spaces, which had become 
worse over the past two years.  At that time, the veteran had 
just returned from a two-week cruise aboard ship.  It was 
noted that he had served with difficulty.  The veteran was 
referred for evaluation and started on 75 mg. of Thorazine.  
Upon psychiatric evaluation, it was noted that the veteran 
had been referred because of acute anxiety attacks he had 
experienced aboard ship.  These anxiety attacks had taken the 
form of claustrophobic symptoms.  The veteran described a 
mounting fear of being confined in close spaces.  It was 
noted that the veteran had been prescribed Thorazine, without 
effect.  The veteran stated that he did not want out of the 
military, but he could not stand it aboard ship anymore.  It 
was noted that the veteran described a fairly borderline type 
of adjustment in the past.  The veteran had quit high school 
three months prior to his graduation because of some conflict 
with the administration.  The veteran's father was a career 
Air Force man and had talked the veteran into joining the 
Navy.  The veteran stated that he would like to have shore 
duty instead, but on the other hand, he disliked Charleston 
so much, he would have trouble adjusting.  Upon mental status 
examination, the veteran was found to present as a very 
immature and manipulative individual.  He seemed to be quite 
impulsive, and he dramatized his symptoms a great deal in 
order to achieve maximum gain.  The veteran's affect was 
rather whiny and demanding.  There was no sign of any thought 
disorder or psychosis.  The diagnosis was passive aggressive 
personality.  An administrative discharge was recommended for 
the veteran.  Upon separation examination (conducted in June 
1968), no pertinent abnormalities were noted.

The veteran's VA treatment records (dated approximately from 
August 1982 to April 1998) document treatment for mental 
disorders, variously diagnosed as PTSD, depression, major 
depression with psychotic features, dysthymic disorder, 
paranoid type schizophrenia, adjustment disorder with mixed 
emotional features, personality disorder unspecified, 
antisocial personality disorder, borderline personality 
disorder, and narcissistic personality disorder.  The veteran 
also received treatment for alcohol and marijuana abuse and 
methadone dependence.

A May 1989 VA Report of Psychological Testing indicates that 
the veteran was admitted for treatment of depression and for 
further evaluation of self-described PTSD symptoms.  The 
Mississippi Scale for Combat-Related PTSD and the Minnesota 
Multiphasic Personality Inventory were administered to the 
veteran, and it was noted that the results provided a valid 
assessment of the veteran's psychological status.  The 
veteran was found to be a highly distressed individual, 
markedly incapacitated by psychiatric symptoms.  High levels 
of depression and anxiety were predominant and accompanied by 
neurovegetative symptoms suggesting depression.  It as likely 
that the veteran's emotional distress magnified complaints of 
somatic discomfort.  With regard to PTSD, it was noted that 
the veteran's case was complex.  It was also noted that 
psychological testing was not a sufficient means of 
establishing psychiatric diagnoses, including PTSD.  However, 
the veteran's test results were not inconsistent with a 
diagnosis of PTSD.

In April 1993, the veteran was evaluated by a board of two VA 
psychiatrists.  Dr. D. found the veteran to be a rather 
difficult person to evaluate.  In his opinion, the veteran 
had a chronic psychotic depression with anxiety attacks and 
social phobia.  The veteran's mental imagery included some 
military images from his time in service.  When the doctor 
obtained the veteran's history, however, it appeared that the 
veteran's mental problems predated his Vietnam experience and 
may have well predated his military experience altogether.  
The veteran had had a great deal of difficulty with authority 
and not getting what he wanted.  The veteran may well have 
been panicky and anxious while on ship, although his mental 
images clearly had more elements that were not military 
related.  The veteran's period of substance abuse was noted.  
Dr. D. believed that the veteran also had a personality 
disorder with explosive and violent tendencies, as well as 
resistance to authority.  He could not document on this 
examination symptoms, which in his opinion, were consistent 
with a primary diagnosis of PTSD.  

Dr. M. found the veteran to be a very disturbed gentleman, 
from a psychiatric point of view, with multiple psychiatric 
problems.  The veteran had PTSD-like symptomatology and would 
qualify for this diagnosis, except he had never been in a 
life-threatening situation in the military that would qualify 
for the stressor needed for this diagnosis.  Dr. M. believed 
that the veteran's emotional problems began during and 
following his military experience.  He also believed that the 
veteran had a bipolar disorder, which began during and 
shortly after his military experience.  The veteran's bipolar 
disorder accounted for most of his psychiatric problems.

The veteran's SSA records indicate that he was found to be 
disabled due to, primarily, major depression.  Secondary 
diagnoses included PTSD, personality disorder, and mixed 
substance abuse.

In April 1998, Dr. D., one of the VA psychiatrists who had 
evaluated the veteran in 1993, provided an addendum to his 
earlier evaluation, as directed by the Board in its May 1995 
remand.  Dr. D. stated that he had not been the one to 
diagnose bipolar disorder in 1993.  As such, Dr. M. needed to 
be the one to discuss the presence of bipolar disorder while 
the veteran was in service.  Rather, it was Dr. D's opinion 
that the only evidence of mental illness while the veteran 
was in service, that he could determine, was the veteran's 
self-report of claustrophobia, which could have been a 
precursor to panic attacks.  However, this was a very tenuous 
link, and he did not have definitive written information to 
confirm the veteran's report that he had been claustrophobic.  
Other than this, Dr. D. did not have definitive information 
to support the diagnosis of an in-service disorder.  He did 
not believe that the veteran had PTSD, and his essential 
diagnoses, as noted in April 1993, remained unchanged.

Also in April 1998, Dr. R. reviewed the veteran's claims 
files, as Dr. M. was not available to provide an addendum to 
his earlier evaluation.  Dr. R. did not interview the 
veteran, but he reviewed the veteran's claims file, including 
the veteran's service medical records and the April 1993 
evaluations.  Dr. R. noted the multiple past diagnoses, 
including PTSD, bipolar disorder, personality disorder, 
atypical psychosis, and anxiety attacks.  He believed that 
there was evidence to substantiate from the veteran's 
treatment contacts during service a diagnosis of an anxiety 
disorder.  What was not substantiated was a symptom picture 
consistent with PTSD.  However, the documented service 
experiences could have exacerbated the veteran's anxiety 
disorder.  It was noted that the veteran had a long-standing 
history of personality conflicts, which were documented in 
his description before joining the military.  Also, the 
veteran's parents apparently reported that his personality 
did change significantly during his military experience.  
There was little to document any mood disorder during 
service, but it was clear that a mood disorder of some sort, 
depressive or bipolar, had probably developed since the 
veteran's discharge from service.  Dr. R. reiterated that an 
anxiety disorder was present during service.  The Axis I 
diagnoses were anxiety disorder, not otherwise specified, and 
depression, not otherwise specified.

At his hearing before a Member of the Board (conducted in 
July 1999), the veteran stated that back in 1982, he had 
sought treatment for a heart condition but was told that it 
was stress.  (T. at 5).  He was referred to Disabled American 
Veterans, and a claim for PTSD was filed.  Id.  The veteran 
also stated that he did not know PTSD from schizophrenia or 
anything else psychiatric.  Id.

III.  Analysis

Upon review of the record, the Board finds there to be an 
approximate balance of positive and negative evidence 
regarding the issue of whether an acquired psychiatric 
disorder, currently classified as an anxiety disorder, was 
present in service.  As such, the benefit of the doubt is 
given to the veteran in this instance, and entitlement to 
service connection for an acquired psychiatric disorder, 
currently classified as an anxiety disorder, is established.

Initially, the Board notes the evidence of record which 
weighs against the veteran's claim for service connection.  
In this instance, the record reflects numerous diagnoses as 
to the veteran's mental disorder, including various 
personality disorders.  In this respect, the Board notes that 
service connection cannot be established for personality 
disorders.  See 38 C.F.R. § 3.303(c) (1999).  Also, the 
record does not reflect a diagnosis of a mental disorder 
until 1982, approximately 14 years after the veteran's 
separation from service.  Further, the record contains one 
clinical opinion (by Dr. D.), which specifically indicated 
that aside from the veteran's own reports of claustrophobia 
in service, there was no definitive evidence of mental 
illness while the veteran was in service.  Moreover, of the 
two clinical opinions of record, which speak to service-
incurrence of a mental disorder, one diagnosed the veteran 
with a bipolar disorder, and the other diagnosed the veteran 
with an anxiety disorder.

However, as to the clinical evidence of record which supports 
a grant of service connection, the Board stresses that the 
record does, indeed, contain two clinical opinions as to 
service-incurrence.  Admittedly, as just noted, they are 
inconsistent in their diagnoses, but both state unequivocally 
that some mental disorder was present during the veteran's 
service.  Further, as to the opinion expressed by Dr. D., 
that there was no definitive evidence of a mental disorder 
present during the veteran's service, the Board notes that he 
also opined that the veteran's reported claustrophobia could 
have been, although a tenuous link, a precursor to the 
veteran's panic attacks.  As such, the record does not 
contain any clinical evidence which directly rebuts service 
connection for an acquired psychiatric disorder, currently 
classified as an anxiety disorder.  Even the opinion given by 
Dr. D. allows for the possibility, albeit a tenuous one.

In practical effect, then, as outlined above, there is an 
approximate balance of evidence for and against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, currently classified as an anxiety disorder.  As 
such, the evidence of record is in equipoise, and the Board 
must apply the doctrine of reasonable doubt in this instance.  
See 38 U.S.C.A. § 5107(b).  The veteran's claim is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
currently classified as an anxiety disorder, is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

